DETAILED ACTION
This is in response to the request for continued examination filed on 8/10/2022.

Status of Claims
Claims 1 – 23 are pending, of which claims 1, 13, 14, and 23 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 10, 12 – 18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sander, U.S. Patent 6973563 (hereinafter referred to as Sander) (from Applicant’s IDS).

Referring to claim 1, Sander discloses “A processor supervisory unit configured to monitor program flow executed by a processor, the processor supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “the processor supervisory unit being configured to: monitor the program flow for a jump in the program flow; detect the jump in the monitored program flow” (column 9 lines 40 - 58 a call bus 266 and a return bus 268 may convey call and return signals from branch prediction unit 220. When asserted, the call and return signals indicate that a call and return instruction (respectively) has been detected by branch prediction unit 220" and Fig. 3A call instruction detected 401); “when in a first mode, on the detection of the jump in the monitored program flow, store a location value representing a location to which the program flow is expected to return from the jump; and when in a second mode, on the detection of the jump in the monitored program flow, increment a counter associated with a location value representing a location to which the program flow is expected to return from the jump” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 2, Sander discloses “the processor supervisory unit is configured to store no more than a predetermined number of location values simultaneously by operating in the first mode” (column 2 lines 29 - 45 return stack overflow).
	
As per claim 3, Sander discloses “the processor supervisory unit is configured to, on detection of a return in the program flow that corresponds to a jump for which a location value has been stored by operation in the first mode or for which a counter has been incremented by operation in the second mode: “compare (i) an actual location to which program flow has returned with (ii) the location to which program flow was expected to return as indicated by a respective location value; and in response to a determination that the actual location to which program flow has returned and the location to which program flow was expected to return do not match, to log an indication of the actual return location or report the actual return location to a remote consumer” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 4, Sander discloses “the processor supervisory unit is configured to store an ordered set of location values” (column 7 line 64 – column 8 line 3 return storage with return addresses, column 8 lines 20 – 21 return storage 252 may be a stack, column 8 lines 40 – 41 return storage 252 may be a linked list).

	As per claim 5, Sander discloses “the processor supervisory unit is configured to, on detection of a first jump in the program flow from which the program flow is expected to return to a first location, operate in the first mode when a last stored location value represents the first location, and otherwise, when a counter associated with a last stored location is not full, operate in the second mode to increment the counter associated with the last stored location” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 6, Sander discloses “the first jump is a recursive jump” (column 2 lines 29 - 45 nested subroutine calls).

	As per claim 7, Sander discloses “the processor supervisory unit has access to a plurality of stores, each configured to store a respective location value, and a pointer, and wherein the processor supervisory unit is configured to cause a counter to be associated with one of the location values by causing the pointer to point to the one location value” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count).

	As per claim 10, Sander discloses “the processor supervisory unit has access to a plurality of stores, each configured to store a respective location value, and there is a counter associated with each of the stores” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address).

	As per claim 12, Sander discloses “the or each said jump is due to a subroutine call” (column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack).
	
	Referring to claim 13, Sander discloses “A method of operating a processor supervisory unit configured to monitor program flow executed by a processor, the processor supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “the method comprising: monitoring the program flow for a jump in the program flow; detecting the jump in the monitored program flow” (column 9 lines 40 - 58 a call bus 266 and a return bus 268 may convey call and return signals from branch prediction unit 220. When asserted, the call and return signals indicate that a call and return instruction (respectively) has been detected by branch prediction unit 220."  Fig. 3A call instruction detected 401); “when in a first mode, on the detecting of the jump in the monitored program flow, storing a location value representing a location to which the program flow is expected to return from the jump; and when in a second mode, on the detecting of the jump in the monitored program flow, incrementing a counter associated with a location value representing a location to which the program flow is expected to return from the jump” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

Referring to claim 14, Sander discloses “A processor supervisory unit configured to monitor program flow executed by a processor, the processor supervisory unit being arranged to store a set of values representing locations to which the program flow is expected to return after jumps in the program flow” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “the processor supervisory unit being configured to monitor the program flow and detect jumps in the monitored program flow associated with subroutine calls” (column 9 lines 40 - 58 a call bus 266 and a return bus 268 may convey call and return signals from branch prediction unit 220. When asserted, the call and return signals indicate that a call and return instruction (respectively) has been detected by branch prediction unit 220." Fig. 3A call instruction detected 401), “and in response to the detection of one of the jumps, to store an indication of an expected return address to which program flow is expected to return from the one jump, the processor supervisory unit being configured to store the indication by both of the following mechanisms: i. a first mechanism comprising storing a location value representing the expected return address; and ii. a second mechanism comprising incrementing a counter associated with a previously stored location value that represents the expected return address” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

As per claim 15, Sander discloses “the processor supervisory unit is configured to store an ordered set of location values representing successive jump operations” (column 7 line 64 – column 8 line 3 return storage with return addresses, column 8 lines 20 – 21 return storage 252 may be a stack, column 8 lines 40 – 41 return storage 252 may be a linked list), “and wherein the processor supervisory unit is configured to employ the second mechanism if a last stored location value in order does not represent the expected return address and to employ the first mechanism if the last stored location value in order does represent the expected return address” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 16, Sander discloses “the counter has a predetermined maximum value takeable by the counter, and the processor supervisory unit is configured to employ the first mechanism when the last stored location value in order does represent the expected return address and the counter associated with the last stored location value is equal to the predetermined maximum value” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry).

	As per claim 17, Sander discloses “the processor supervisory unit can only associate a counter with a single location value” (column 3 lines 21 – 24 in several embodiments, each entry in the return storage may include a respective count. However, fewer than all of the entries in the return storage may include a respective count in some embodiments).

	As per claim 18, Sander discloses “the processor supervisory unit is configured to store data indicating which of the location values the counter is associated with” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count).

	As per claim 20, Sander discloses “the processor supervisory unit is configured to, on detecting a return from a subroutine” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack), “the return being to an actual return address: determine whether the actual return address matches the expected return address indicated by a last stored location value in order, and if the two do not match to log or report that event” (column 2 line 49 - column 3 line 5 return storage with entries including a count and return address that corresponds to a recently detected call operation, comparing a new return address to the return address stored in the entry.  If the addresses match, increase a count.  If the addresses don't match, allocate a new entry for the new return address.  If the addresses match and the count is at a max count value, allocate a new entry); and “when there is a counter associated with the last stored location value, the counter holding an incremented value, to decrement the counter, and otherwise to clear the last stored location value” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count, decrement the count.  Also, column 10 lines 46 – 59 if the count indicates that the return address should be provided once, the return address's entry may be removed from the return storage the first time that return address is used as a predicted return address).

Referring to claim 23, claim 1 recites the corresponding limitations as that of claim 23.  Therefore, the rejection of claim 1 applies to claim 23. 
	Claim 23 differs from claim 1 in the limitation of “a filtering unit configured to monitor program flow executed by a processor.”
	However, simply changing the name of a unit does not provide a patentable distinction.  As seen the filtering unit accomplishes the same job of monitoring program flow executed by a processor.  Therefore, Sander discloses “a filtering unit configured to monitor program flow executed by a processor” (Fig. 2 Return Prediction Unit 250 with return storage 252 along with column 2 lines 8 - 13 typically, the return address identifies the instruction following the call to the subroutine in the calling program. A return from a subroutine may be initiated by a subroutine return instruction (or, in some architectures, an indirect jump instruction) that pops the return address off the stack).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sander in view of ‘Scalable Statistics Counters’ by Dice et al. (hereinafter referred to as Dice).

	As per claim 8, Sander discloses “the processor supervisory unit has access to a plurality of stores, each configured to store a respective location value, a plurality of counters” “and a plurality of pointers, one for each counter, and wherein the processor supervisory unit is configured to cause a counter of the plurality of counters to be associated with one of the location values by causing a pointer corresponding to the counter to point to the one location value” (column 8 line 40 - column 9 line 3 pointers to entries in the return storage, pointers correspond to a value of the entry’s count).
	Sander does not appear to explicitly disclose “a plurality of counters numbering fewer than the stores.”
	However, Dice discloses methods for monitoring including using shared counters (Introduction first three paragraphs).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Dice with Sander so that the processor includes “a plurality of counters numbering fewer than the stores.”
Sander and Dice are analogous art because they are from the same field of endeavor, which is monitoring methods for processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sander and Dice before him or her, to modify the teachings of Sander to include the teachings of Dice so that a plurality of counters numbering fewer than the stores are used in the system.
The motivation for doing so would have been to save cost of counters. 
Therefore, it would have been obvious to combine Dice with Sander to obtain the invention as specified in the instant claim.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sander in view of Klonowski, U.S. Patent Application 2019/0005234 (hereinafter referred to as Klonowski).

As per claims 21 and 22, Sander does not appear to explicitly disclose “a filtering unit configured to monitor the program flow” and “a filter memory configured to store a set of filter rules, respectively, the set of filter rules identifying types of events to be detected, and wherein the filtering unit is further configured to: monitor transactions over a bus; compare one or more of the monitored transactions to a filter rule of the set of filter rules; and detect the program flow when, based on the comparison, the one or more monitored transactions match the filter rule.”
However, Klonowski discloses another processor monitoring utility including “a filtering unit configured to monitor the program flow” ([0024] model specific registers (MSRs) control the behavior of a processing component and can be used for program execution tracing and performance monitoring. The set of MSRs may provide for filtering and outputting process trace information. The process trace information may be used to determine system call execution info) and “a filter memory configured to store a set of filter rules, respectively, the set of filter rules identifying types of events to be detected, and wherein the filtering unit is further configured to: monitor transactions over a bus; compare one or more of the monitored transactions to a filter rule of the set of filter rules; and detect the program flow when, based on the comparison, the one or more monitored transactions match the filter rule” ([0011] monitoring and initializing feature sets to identify specific events by applying filters, [0036] the calls of interest correspond to at least one of: calls causing the software content to interact with a kernel of the system, calls originating from an API, and calls identified on a list of known calls).
Sander and Klonowski are analogous art because they are from the same field of endeavor, which is monitoring methods for processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sander and Klonowski before him or her, to modify the teachings of Sander to include the teachings of Klonowski so that the system includes a filtering unit and filtering rules identifying types of events to be detected.
The motivation for doing so would have been to provide a means for identifying specific events (as stated by Klonowski at [0011]).
Therefore, it would have been obvious to combine Klonowski with Sander to obtain the invention as specified in the instant claim.

	
Allowable Subject Matter
Claims 9, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Applicant argues, on page 11 that 
Sander does not disclose a processor supervisory unit configured to "monitor the program flow for a jump in the program flow" and "detect the jump in the monitored program flow," as recited by independent claim 1.
Also 
Neither the return control unit 254 nor the branch prediction unit 220 is
a processor supervisory unit that monitors program flow for a jump. Sander does not disclose any unit configured to monitor the program flow for a jump, and thus does not disclose detection of a jump within the program flow.

The examiner disagrees.  Fig. 2 shows return prediction unit receiving calls and returns.  Also, Sander teaches a call bus 266 and a return bus 268 may convey call and return signals from branch prediction unit 220. When asserted, the call and return signals indicate that a call and return instruction (respectively) has been detected by branch prediction unit 220 (at column 9 lines 40 – 58) and Fig. 3A call instruction detected 401.



Applicant argues, on page 12 that 
The call or return instruction, however, is only asserted to the return prediction unit 250 if a return instruction is already stored within a set of instructions fetched by the instruction cache 204. When the return address is in a stack, the address at the top of the stack is compared with the return address associated with the call signal.
The supervisory unit monitoring the program flow for a jump and detecting the jump in the monitored program flow, as required by independent claim 1, is proactive. In Sander, the return prediction unit 250 is reactive, in that the return prediction unit 250 only takes action when a call signal from the branch prediction unit 220 is asserted.
Again, the return prediction unit 250 is reactive, not proactive, as required by independent claim 1.

The examiner disagrees. As in the rejection above, the examiner maintains that the language of claim 1 is covered by the teachings of Sander, using the broadest reasonable interpretation.  Further, Sander shows at Fig. 2 that the return control unit 254 of the return prediction unit 250 receives call and return signals from decode units 208 as well as from branch prediction unit 220.  Column 11 lines 1 – 15 detail this sending of signals from the decode units.  As is seen, a call or return instruction is signaled to the return prediction unit 250.

The remaining arguments are arguments to dependent claims being allowable based solely upon their dependencies and arguments to newly added claims.
These arguments are also not persuasive based on the rejections above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10970388 is the granted patent to Klonowski.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184